Citation Nr: 0022908	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-33 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from December 1970 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for PTSD.  The RO in Montgomery, Alabama, 
currently has jurisdiction over the case.

Appellate review of the veteran's claim at this time would be 
premature.  He has requested a video-conference hearing 
before a member of the Board.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Further, in August 2000 the veteran's attorney requested 
copies of the veteran's complete claims folder and vocational 
rehabilitation file.  Appropriate action should be taken on 
remand.

The claim is REMANDED for the following:

1.  Take appropriate action concerning the 
veteran's request for copies of his 
complete claims folder and vocational 
rehabilitation file.

2.  Schedule the veteran for a video-
conference hearing before a member of the 
Board in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


